DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 4/11/2019 are pending.

Drawings
The drawings are objected to because reference numbers are erroneously used to indicate the structure of the invention.  For example, within Fig. 4, 420 should correspond to a slot but points to a surface and 402 should correspond to a T-bushing but is used to indicate a retainer cup.  The drawings need correction to accurately correspond with the structure described.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Objections
Claim 18 objected to because of the following informalities:  “t-bushing” should be written “T-bushing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “wherein the bushing retainer cup is coupled to the elongate coupling member.”  It is unclear whether the bushing retainer cup is a component of the claimed gas turbine engine because the retainer cup is introduced with the claim 15 recitation of “each of the first isolating washer and the second isolating washer comprise a coupling portion configured to couple with a bushing retainer cup.”  Therefore the claim is indefinite because it is unclear whether the claimed gas turbine engine comprises a bushing retainer cup or not.  The claim is examined as if the recitation is gas turbine engine further comprises the bushing retainer cup which is coupled to the elongate coupling member.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 3,218,101).
Regarding Claim 1, Adams discloses in Fig. 1, a vibration isolating bushing assembly, comprising: a first T-bushing (comprising elements 14 and 15) configured to receive a fastener (e.g. the fastener 26); a second T-bushing (comprising 18 and 19) configured to couple to the first T-bushing and the fastener (as shown in the figure); a first isolating washer 12; and a second isolating washer 17, wherein the first isolating washer 12 and the second isolating washer 17 are configured to couple between the first T-bushing 14+15 and the second T-bushing 18+19 (coupled as shown in the figure).
Regarding Claim 2
Regarding Claim 3, Adams discloses wherein the annular cylindrical structure 19 of the second T-bushing is configured to be disposed within the annular cylindrical structure 15 of the first T-bushing (disposition as shown in Fig. 1).
Regarding Claim 4, Adams discloses wherein the annular cylindrical structure 19 of the second T-bushing comprises a threaded surface at an inner diameter of the annular cylindrical structure (read col. 1, ll. 63-65).
Regarding Claim 5, Adams discloses wherein the flange 14 of the first T- bushing comprises a slot (see Fig. 1, the slot into which the fastener 26 is inserted through the flange 14).
Regarding Claim 6, Adams discloses wherein in response to receiving the fastener 26, the base end 16 of the first T-bushing contacts the flange 18 of the second T-bushing (see Fig. 1).
Regarding Claim 8, Adams discloses wherein each of the first isolating washer 12 and the second isolating washer 17 comprise a coupling portion (potion which contacts the plate 10) configured to couple with a bushing retainer cup (the coupling portion of each washer 12 and 17 is circular and is capable of being coupled with a retainer cup positioned on plate 10 just as the application’s bushings 412 fit into cups 316 as shown in application Fig. 3).  It is noted that the cups themselves are not claimed as components of the bushing assembly apparatus and that the claim language requires only that the washers are configured to couple with a cup. 
Regarding Claim 20, Adams discloses in Fig. 1, an article of manufacture including a vibration isolating bushing assembly, comprising: a first T-bushing (comprising elements 14 and 15) comprising a first annular cylindrical structure 15 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 3,218,101) in view of Oxenknecht (US 2005/0040576).
Regarding Claim 7, Adams discloses the claimed invention as discussed above.  Adams does not disclose wherein the first isolating washer and the second isolating washer comprise a wire mesh material.
Oxenknecht discloses a first isolating washer 18 and a second isolating washer 16 configured to couple between a first T-bushing 12 and a second T-bushing 14 as shown in Figs. 1-5.  Oxenknecht additionally teaches the first isolating washer 18 and second isolating washer 16 comprise a wire mesh material (read para. 0020).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the isolating washers of Adams to comprise a wire mesh material as taught by Oxenknecht so that the isolating washers work in high temperature environments (Oxenknecht para. 0020).
Claims 9-13, 15, 17, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal (US 7,857,585) in view of Adams (US 3,218,101).
Regarding Claim 9, Dhaliwal discloses in Fig. 1, a gas turbine engine, comprising: 
a compressor section 13 configured to compress a gas; 

a turbine section 17 aft of the combustor section and configured to extract work from the gas; and 
vibration isolator assembly (Fig. 2, comprising elements 45 and 63), coupled between a turbine engine component 22 and a structural member 20, and configured to (capable of) attenuate a vibrational load from the structural member (should the structural member 20 vibrate, the bracket 45, having a relatively thinner profile than the structural member can reduce the vibration felt by engine component 22).
Dhaliwal further discloses in Fig. 2, the vibration isolator assembly comprising a fastening assembly 63 to couple the bracket 45 of the vibration isolator assembly to the engine component 22. 
Dhaliwal does not disclose wherein the vibration isolator assembly comprises vibration isolating bushing assembly comprising: a first T-bushing configured to receive a fastener; a second T-bushing configured to couple to the first T-bushing and the fastener; a first isolating washer; and a second isolating washer, wherein the first isolating washer and the second isolating washer are configured to couple between the first T-bushing and the second T-bushing.
Adams discloses in Fig. 1, a fastening system that couples a bracket 10 to a component 24, the fastening system comprising a vibration isolating bushing assembly that, comprising: a first T-bushing (comprising elements 14 and 15) configured to receive a fastener (e.g. the fastener 26); a second T-bushing (comprising 18 and 19) configured to couple to the first T-bushing and the fastener (as shown in the figure); a 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Dhaliwal replacing the fastening system 63 with the fastening system comprising the vibration isolating bushing assembly taught by Adams in order to eliminate vibrational noises and shocks ordinarily occasioned from metal to metal contact (Adams col. 1, 10-15, col. 2, ll. 45-53).
Regarding Claim 10, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly of the combination and, additionally, wherein each of the first T-bushing 14+15 and the second T-bushing 18+19 comprise an annular cylindrical structure 15 and 19 extending between a base end 16 and 20 and a flange end, wherein a flange 14 and 18 extends about the flange end perpendicular to the annular cylindrical structure 15 and 19.
Regarding Claim 11, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly of the combination and, additionally, wherein the annular cylindrical structure 19 of the second T-bushing is configured to be disposed within the annular cylindrical structure 15 of the first T-bushing (disposition as shown in Fig. 1).
Regarding Claim 12, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly of the combination and, additionally, wherein the annular cylindrical structure 19 of the second 
Regarding Claim 13, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly of the combination and, additionally, wherein the flange 14 of the first T- bushing comprises a slot (see Fig. 1, the slot into which the fastener 26 is inserted through the flange 14).
Regarding Claim 15, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly of the combination and, additionally, wherein each of the first isolating washer 12 and the second isolating washer 17 comprise a coupling portion (potion which contacts the plate 10) configured to couple with a bushing retainer cup (the coupling portion of each washer 12 and 17 is circular and is capable of being coupled with a retainer cup positioned on plate 10 just as the application’s bushings 412 fit into cups 316 as shown in application Fig. 3).  It is noted that the cups themselves are not claimed as components of the bushing assembly apparatus and that the claim language requires only that the washers are configured to couple with a cup. 
Regarding Claim 17, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Dhaliwal further discloses wherein the turbine engine component 22 is a duct (see Figs. 2-3).
Regarding Claim 19, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly of the combination and, additionally, wherein in response to receiving the fastener 26, the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal (US 7,857,585) in view of Adams (US 3,218,101) and further in view of Oxenknecht (US 2005/0040576).
Regarding Claim 14, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Adams teaches the vibration isolating bushing assembly comprising the two isolating washers of the combination but does not disclose wherein the first isolating washer and the second isolating washer comprise a wire mesh material.
Oxenknecht discloses a first isolating washer 18 and a second isolating washer 16 configured to couple between a first T-bushing 12 and a second T-bushing 14 as shown in Figs. 1-5.  Oxenknecht additionally teaches the first isolating washer 18 and second isolating washer 16 comprise a wire mesh material (read para. 0020).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the isolating washers of Dhaliwal in view of Adams further to comprise a wire mesh material as taught by Oxenknecht so that the isolating washers work in high temperature environments (Oxenknecht para. 0020).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal (US 7,857,585) in view of Adams (US 3,218,101) and further in view of Flickinger (US 2019/0389513).
Regarding Claim 16, Dhaliwal in view of Adams teaches the claimed invention as discussed above.  Dhaliwal further discloses wherein the vibration isolator assembly comprises an elongate coupling member 45 (as shown in Figs. 2-3).  Dhaliwal in view of Adams does not disclose wherein the gas turbine engine further comprises the bushing retainer cup and the bushing retainer cup is coupled to the elongate coupling member.
Flickinger discloses a vibration isolator assembly (Fig. 2, 112) having an elongate member (bracket 120) and a vibration isolating bushing assembly 116 (see also Fig. 6) comprising a first isolating washer 160 and a second isolating washer 150 similar to that disclosed by Adams.  Flickinger teaches a bushing retainer cup 134 (see Fig. 6) coupled to the elongate member 120 for receiving/coupling to an isolating washer 160.
It would have been obvious to one of ordinary skill in the art to have modified Dhaliwal in view of Adams further to include the retainer cup coupled to the elongate coupling member as taught by Flickinger in order to enhance NVH (noise vibration and harshness) of the vibration isolator assembly (Flickinger para. 0022).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 18, the prior art of record fails to disclose “the slot is configured to engage with a protrusion of the turbine engine component and inhibit the first T-.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/R.D.F/	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741